Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 10-14, 16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kraynick (US 4,754,993) in view of Gledhill, III et al. (US 2015/0354555 A1 hereinafter “Gledhill”).
Claims 1 and 12-13, Kraynick discloses a sanitary fluid transport coupling comprising:
a plurality of fluid conduits (Fig. 3, tubes 20 in 5:31-39 discloses 20 are integrally molded), each fluid conduit consisting of a distal end (Fig. 3, open end towards 30), a proximal end (Fig. 3, end surface at 24 that contacts 30), and a length extending from the distal end to the proximal end (See image below, indicated at the length of the conduit); wherein at least one fluid conduit has a constant inner diameter (See image below, the at least one conduit can be defined as indicated in the image by the dotted line that extends from the open end to the stop surface of 24 and the indicated at least one conduit has a constant inner diameter throughout the entire length of the at least one conduit);
a connector element (Fig. 1, connector 10 that extends from 12 to 16) disposed at and securing the plurality of fluid conduits at the proximal ends (Fig. 3, indicated connector element is disposed at and secures the proximal ends of 20 since they are integrally molded to 16); and
a support element (Figs. 4 and 7, 32) disposed adjacent the connector element (Fig. 7, 32 is connected to 10 at 12 and therefore adjacent to 10),
wherein the connector element is an overmolded connector element (Fig. 3, in 5:13-30 discloses 10 is a molded connector) defining a fitting (Fig. 3) that forms or is adapted to form a fluid connection with another fluid conduit, fluid container, or isolated environment (Fig. 3, the fitting 10 is adapted to form a fluid connection to another fluid conduit, container, or isolated environment because it is connected to tubes 20 which can convey fluid through the fitting and at least conveys fluid to the conduits 30), wherein the overmolded connector element is overmolded at the proximal ends of the fluid conduits (Fig. 7 and see note below), wherein at least one of the plurality of fluid conduits comprises an enclosed tube along the entirety of its length (Fig. 3, conduits 20 are enclosed along the entirety of its length such that the conduits form the shape of a tube similar to the applicant’s invention), wherein the overmolded connector element comprises a connecting end (Fig. 3, at 12) defining the fitting (Fig. 3) that is adapted to form a fluid connection with another fluid component (Fig. 3, 12 is adapted to connect with another fluid component at 26), wherein the support element comprises a plurality of ports (Fig. 4, 32 comprises a plurality of ports at 40), wherein at least one port makes a watertight fluid connection with a corresponding fluid conduit (Figs. 3-4 and 7, 40 is inserted to 26 which forms the fluid tight connection with at least one of 20), wherein the fitting comprises a flange (Fig. 1, flange 12); and 
wherein the overmolded connector element is covalently attached to one or more fluid conduits (Fig. 1, indicated connector element is integrally molded with the conduits 20 and therefore share at least two electrons between atoms and meets the limitation of covalently attached. See https://studiousguy.com/covalent-bond-examples/ that discloses examples of covalently bonded materials that include plastics).

    PNG
    media_image1.png
    422
    798
    media_image1.png
    Greyscale

Kraynick does not expressly disclose the overmolded connector element is overmolded at the proximal ends of the fluid conduits, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “overmolded” does not impart a physical limitation which differentiates over the prior art, therefore the press-fit connection of 10 to the tubes 20 of Kraynick are considered as reading on the limitation "the overmolded connector element is overmolded” at the proximal ends of the fluid conduits. In this case, 20 are molded to 10 and therefore, would result in the same structure as being overmolded.  
Kraynick does not expressly disclose the overmolded connector element is overmolded to the support element and has a ridge that comprises a step.
In the related field of tube connections, Gledhill teaches overmolding tube fittings to minimize fluid leaks (In [0099]).
It would have been obvious to one having ordinary skill in the art to have modified the connector element of Kraynick to be overmolded to the indicated support element in order to minimize leaks between press-fitted tubular connections as taught by Gledhill in [0099].
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of Kraynick such that the flange includes a ridge that comprises a step since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 2, 4, and 14, Kraynick and Gledhill discloses the coupling of claim 1, and Kraynick further discloses one or more of the plurality of fluid conduits (In 5:50-58 discloses 30 are made of a thermoplastic) and the connector element (In 5:13-30 discloses 10 is made of Santoprene which is a type of thermoplastic) and the support element (In 3:7-10 discloses 32 is made of a thermoplastic) comprise a polymer.
Claim 6, Kraynick and Gledhill discloses the coupling of claim 1, and Kraynick further discloses the plurality of fluid conduits comprises no greater than 15 distinct fluid conduits (Fig. 7).
Claim 7, Kraynick and Gledhill discloses the coupling of claim 1, but does not expressly disclose the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 5 to 15 distinct fluid conduits.
Gledhill teaches a tubing assembly can include four or more tubes in [0059] and [0067] and in [0008] teaches replacing a single tube for multiple tubes in order to have the advantage of pumping against high pressures while providing a high flow rate, increased tube life, increased drive efficiency, lower replacement cost, lower energy consumption, cooler operating temperatures, and reduced operating and maintenance cost.
It would have been obvious to one having ordinary skill in the art to have modified the number of conduits of Kraynick to include four or more tubes in order to have the advantage of a high flow rate, increased tube life, increased drive efficiency, lower replacement cost, lower energy consumption, cooler operating temperatures, and reduced operating and maintenance cost as taught by Gledhill in [0008]. It is also noted that Kraynick is not limited to only four conduits and can also be two fluid conduits as shown in Fig. 11. 
While Kraynick in view of Gledhill do not expressly disclose the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 5 to 15 distinct fluid conduits; the amount of fluid conduits may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kraynick in view of Gledhill to have the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 5 to 15 distinct fluid conduits, as the amount of fluid conduits may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a high flow rate, increased tube life, increased drive efficiency, lower replacement cost, lower energy consumption, cooler operating temperatures, and reduced operating and maintenance cost. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable
Claims 10 and 11, Kraynick and Gledhill discloses the coupling of claim 1, and Kraynick further discloses each of the plurality of the fluid conduits have essentially the same inner diameter (Fig. 7, shows each 30 have essentially the same inner diameter).
Claim 12, Kraynick and Gledhill discloses the coupling of claim 1, and Kraynick further discloses the fitting comprises a body and the fitting comprises a flange extending radially outwardly from the body (Figs. 3 and 7, 10 comprises a body at 14 and 16 and has a flange extending at 12).
Claims 16, Kraynick and Gledhill discloses the coupling of claim 13, and Kraynick further discloses the support element has a greater rigidity than one or more of the plurality of fluid conduits (Fig. 7, 32 has a greater rigidity than tubes 30 because it is made of PVC and have the thick portions at 34 and 48 which provides a more rigid structure than tubing alone).
Claim 18, Kraynick and Gledhill discloses the coupling of claim 13, and Kraynick further discloses the connector element has a greater rigidity than one or more of the plurality of fluid conduits (Fig. 1, 10 is thicker than the tubes 20 and therefore has at least a greater rigidity than the tubes 20).
Claims 21-23, Kraynick and Gledhill discloses the coupling of claim 1, and Kraynick further discloses one or more of the plurality of fluid conduits comprises an ester (In 5:50-58 discloses polyester which is an ester) and the connector element comprises an ethylene copolymer (In 5:13-30 discloses 10 is made of Santoprene that includes EPDM which is an ethylene copolymer) and the support element comprises a vinyl (In 6:62-68 discloses 32 can be made of PVC which includes vinyl).

Claims 3, 5, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraynick (US 4,754,993) in view of Gledhill (US 2015/0354555A1) and further in view of Mastropaolo (US 6,966,581).
Claims 3, 5, and 15, Kraynick and Gledhill discloses the coupling of claims 1 and 13, but does not expressly disclose one or more of the plurality of fluid conduits and the connector element comprises silicone;
wherein one or more of the plurality of fluid conduits, the support element, and the connector element are composed of essentially the same material.
Mastropaolo teaches one or more of the plurality of fluid conduits (Fig. 1, tubes 16, 18, and 20), the connector element (Fig. 1, 14), and the support element (Fig. 2, 30) comprises silicone (in 3:44-55 discloses silicone tubes and 4:39-43 discloses the body connected to the tubes is made of silicone).
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduits, the support element, and the connector element of Kraynick to include silicone in order to have the advantage of a reliable material that has been extensively used in the medical, pharmaceutical, and chemical fields as taught by Mastropaolo in 3:44-55.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, see https://www.chemicalsafetyfacts.org/silicones-post/#:~:text=Silicones%20impart%20a%20number%20of,%2C%20greases%2C%20oils%20and%20rubber. That discloses benefits of silicone that includes and not limited to enhanced flexibility and moisture, heat, and cold and ultraviolet radiation resistance. 
Claims 8 and 9, Kraynick discloses the coupling of claim 1, but does not expressly disclose at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter.
Mastropaolo teaches at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter (in 3:44-55 [discloses different diameters and wall thicknesses]).
It would have been obvious to one having ordinary skill in the art to have modified the conduits of Kraynick to include different inner or outer diameters in order to have the advantage of transporting various substances, matter, or materials depending on the application as taught by Mastropaolo in 3:44-55.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Kraynick fails to disclose the limitations of claim 1 because the at least one conduit of Kraynick includes a stop means 24 to prevent insertion of conduits, however, see the updated rejection for claims 1 and 13 above which includes an attached image of Kraynick where the at least one conduit can be reasonably interpreted by the length of the dotted line that extends from the open end of 20 to the stop surface 24 and the at least one conduit has a constant inner diameter. Therefore, Kraynick in view of Gledhill meets the limitations of claims 1 and 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679      

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679